Motion for Rehearing Granted, Memorandum Opinion filed September 9,
2014, Withdrawn, Appeal                  Reinstated, and Order filed
November 25, 2014.




                                    In The

                    Fourteenth Court of Appeals
                          NO. 14-14-00555-CV
                      LEON LAVIOLETTE, Appellant

                                       V.

                    MICHAEL RUTHERFORD, Appellee


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-31571

                                   ORDER

      On September 9, 2014, this court issued an opinion dismissing this appeal.
Appellant filed a motion for rehearing and appellee has filed a response. The
motion is GRANTED.

      This court’s opinion filed September 9, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.



                                    PER CURIAM

Panel consists of Justices Boyce, Jamison and Donovan (Jamison, J., would deny).